Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 2,
2022.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00337-CV


                               EX PARTE M.R.Z.

                    On Appeal from the 421st District Court
                           Caldwell County, Texas
                       Trial Court Cause No. 19-O-339


                         MEMORANDUM OPINION

      This is an appeal from an order signed October 24, 2019. On May 23, 2022,
appellant, the Texas Department of Public Safety, filed an unopposed motion to
dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.

      We dismiss the appeal.

                                PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.